—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a bench trial of five counts each of burglary in the second degree (Penal Law § 140.25 [2]) and petit larceny (Penal Law § 155.25). Supreme Court properly rejected defendant’s contention that the court’s decision in a prior Huntley hearing suppressing defendant’s written statement had collateral estoppel effect on the issues raised in a subsequent Huntley hearing with respect to defendant’s oral statements to a detective from a different law enforcement agency. In order for the doctrine of collateral estoppel to apply in a criminal case, there must be “identity of parties; identity of issues; a final and valid prior judgment; and a full and fair opportunity to litigate the prior determination” (People v Aguilera, 82 NY2d 23, 29-30). Here, the issues raised at the second Huntley hearing were not identical to those raised at the initial Huntley hearing, nor were they litigated at the initial hearing.
*967Defendant has failed to preserve for our review his contentions that he was denied a fair trial because the court was biased and assumed the role of prosecutor (see, People v Galloza, 270 AD2d 69) and that he was denied his constitutional right to a speedy trial (see, People v Weeks, 272 AD2d 983; People v Davis, 263 AD2d 963, lv denied 93 NY2d 1017), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We have considered defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Burglary, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Hurl-butt, Scudder and Lawton, JJ.